DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
Regarding rejections on claims 1, 14 and 22, applicant argued that combination of Uno and Cofer is not obvious because labels disposed on management targets in Uno is used to detect a level of temperature or humidity by image capturing device.  Applicant further argued if the labels of Uno were used as a boundary marker proximate to the enclosure of Uno, then the labels would not be effective in determining the temperature of the enclosure, rendering the system of Uno unfit for its effective purpose, and therefore, it would not have been obvious to combine Uno with Cofer.  Applicant then argued that Nichiani fails to teach determining a mesh of image segments based on the corrected boundary mask image and establishing one of more baseline image metrics of the mesh image segments.
	However, examiner respectfully disagrees.  First off, Uno teach markers (32A, 32B of Fig. 2) with patterns on a label (30A) are for matching/recognition/detection/identification by image processor (paragraphs 0095-0097, 0149, 0159), which is separated from color change indicators (31A) on said label (30A).  Uno further alterative implementation in having the entire shape of the label (30D of Fig. 21) for pattern matching/recognition/detection/identification purpose (paragraphs 0279-0285).  In either embodiment of Uno, one of ordinary skill in the art would have determined detection purpose of marker pattern has no conflict with temperature display purpose of color change indicators.  For the same reason, with Cofer using patterned tape to indicate desired border for image processor to detect/recognize/identify (paragraphs 0052-0054), one of ordinary skill in the art would have obviously recognized Cofer’s teaching have no conflict with Uno’s system, and Uno’s patterned label can be used for intrusion detection especially when Uno too teach using image processing to detect intruder (paragraph 0317).  Alternatively, additional patterned tape/marker (without temperature indictors, e.g., Cofer’s patterned tape) can always be applied to enclosure in Uno’s system as a solution for intrusion detection, in order to provide implementation detail to Uno’s intruder detection objective.  So, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cofer into the system of Uno, in order to provide implementation of intruder detection.
	As for argument on Nichiani, mere allegation without explanation lacks persuasion.  Under the broadest reasonable interpretation, one of ordinary skill in the art would have recognized Nichiani does teach argued limitation.
	Thus, rejections are proper and maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (US2016/0178440) in view of Cofer et al. (US2002/0061134) and Prehn (US2003/0117280).
To claim 9, Uno teach a system of detecting proximity to a computer rack enclosure (Figs. 1A-C, paragraphs 0073-0088, monitoring camera monitors server racks), comprising:
a computer rack enclosure (10A or 10B of Figs. 1A-C); 
a visible boundary marker (32A, 32B of Figs. 10A-C); 
a video camera (20 of Figs. 1A, 3A) configured to capture and transmit image data (Fig. 3A, 20 => 50), including images of the computer rack enclosure and the visible boundary marker positioned proximate (obvious) to the computer rack enclosure (Figs. 4, 9, 10A-C, paragraphs 0170-0171, area defined by region between two straight lines pass through markers 32A and 32B); 
a Video Image Processing Module (VIPM) (50 of Figs. 3A, 7A) configured to receive and process image data from the video camera and communicate image data changes indicative of a breach of a boundary associated with the computer rack enclosure (paragraph 0317, detecting brightness changes to detect whether there exists an illegal intruder despite of glass house description; paragraph 0065, monitoring camera system for ensuring security purpose is applicable to data center or cold storage warehouse as well); and 
a management device configured to receive image data changes (paragraph 0065, transmits an alarm to a mobile terminal, wherein said mobile terminal may be interpreted as the management device; alternatively a computer with a display that receives and displays said image data changes would also be considered as the management device), and based on the image data changes alert a user (paragraph 0065, sends an alarm of the existence of an intruder to a mobile terminal).
But, Uno do not expressly disclose the visible boundary markers being positioned proximate to the computer rack enclosure, and based on image data change take action to prevent access to the computer rack enclosure.
Nevertheless, being positioned on outer surface of the computer rack enclosure would be considered as proximate to.
	Cofer teach a visual object detection system (paragraph 0002, detect object intrusion and/or presence detection within a predefined area or region), wherein the captured image includes an image of a boundary marker positioned in proximity to an area of interest (Figs. 4A-B, paragraphs 0054, 0101, visible boundary marker is applied to define area of interest with equipment inside), and determine if a boundary associated with the rack enclosure has been breached (abstract, Fig. 1, paragraphs 0008-0009, 0079, determines whether an object has intruded into the area of the input image that is defined as the border; paragraph 0090, if a region is detected where the computed difference is greater than a specified threshold, a more detailed analysis can be performed on the region to determine whether the difference is due to an intruding object, a shadow or some other cause, which corresponds to Uno’s teaching above), and based on the image data changes alert a user (paragraphs 0050, send a warning signal to a remote location, a memory device to keep records of warning signals), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cofer into the system of Uno, in order to further marker implementation and intrusion detection detail.
	Prehn teach a security communication and remote monitor/response system (abstract) uses image processing techniques to detect intruders by recognizing changes (paragraph 0020), and based on detection alerts user an alarm condition via instant messaging (paragraph 0021), and initiates lock-out or lock-down protocol at the property to safeguard the premises from further infiltration (paragraphs 0006, 0010).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Prehn into the system of Uno and Cofer, in order to automate alarm and lock-down response upon intrusion detection.



To claim 10, Uno, Cofer and Prehn teach claim 9.
Uno, Cofer and Prehn teach further comprising a plurality of rack enclosures (Uno, Fig. 1B).

To claim 11, Uno, Cofer and Prehn teach claim 9.
Uno, Cofer and Prehn teach further comprising a plurality of boundary markers (Uno, Fig. 10A-C; Cofer, Figs 4A-B).

To claim 12, Uno, Cofer and Prehn teach claim 9.
Uno, Cofer and Prehn teach further comprising a plurality of video cameras (Cofer, paragraphs 0064-0065, 0069-0070).

To claim 13, Uno, Cofer and Prehn teach claim 9.
Uno, Cofer and Prehn teach further comprising a plurality of VIPMs (Uno, paragraph 0114).





Claim(s) 1-8, 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable by Nichani et al. (US6829371) in view of Uno et al. (US2016/0178440) and Cofer et al. (US2002/0061134).
To claim 1, Nichiani teach a system of detecting proximity to a protective area (Fig. 1) comprising:
	a processor configured to
extract a boundary mask image from a captured image (column 9 lines 1-10), 
perform image correction operations on the boundary mask image (302 of Fig. 4, column 13 lines 27-62), 
process the boundary mask image utilizing image processing operations to determine a corrected boundary mask image (303 of Fig. 4, column 13 line 63 to column 14 line 9), 
determine a mesh of image segments based on the corrected boundary mask image (304 of Fig. 4, column 14 lines 10-37, column 14 line 38 to column 15 line 2, with contiguous line segment/edge and/or contiguous area/blob, image is segmented into areas; column 19 lines 12-28, segmenting, filter, pattern finding are used to identify tape marking in image), 
establish one or more baseline image metrics of the mesh image segments (Fig. 7, column 19 lines 12-28, segmenting, filter, pattern finding are used to identify tape marking in image; column 21 lines 24-46, blobs correspond to marking tape), 
evaluate the one or more baseline image metrics for changes with operational image segment characteristics (column 10 lines 37-57, automatic setup routine may be quickly easily repeated to correct any offset errors; column 19 lines 12-35) and determine if a boundary associated with the protective area has been breached (column 9 lines 33-51), and 
communicate any baseline image metric changes to a management device (column 9 lines 1-10; column 20 lines 51-59, border lines are communicated to processing system).
But, Nichiani do not expressly disclose said protective area comprises a computer rack enclosure housing computer equipment, wherein the captured image includes an image of a boundary marker positioned in proximity to the rack enclosure.
However, it would have been obvious that a rack enclosure under camera surveillance is placed within protection zone of Nichiani.
	Uno teach a computer rack enclosure as an area of interest under camera surveillance (as explained in response to claim 9 above), which would have been an obvious correspondence.
	Cofer teach a visual object detection system (paragraph 0002, detect object intrusion and/or presence detection within a predefined area or region), wherein the captured image includes an image of a boundary marker positioned in proximity to an area of interest (Figs. 4A-B, paragraphs 0054, 0101, visible boundary marker is applied to define area of interest with equipment inside), and determine if a boundary associated with the rack enclosure has been breached (abstract, Fig. 1, paragraphs 0008-0009, 0079, determines whether an object has intruded into the area of the input image that is defined as the border; paragraph 0090, if a region is detected where the computed difference is greater than a specified threshold, a more detailed analysis can be performed on the region to determine whether the difference is due to an intruding object, a shadow or some other cause, which corresponds to Uno’s teaching above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Uno and Cofer into the system of Nichiani, in order to implement intrusion detection system for a rack enclosure in interest.

To claim 14, Nichani, Uno and Cofer teach a non-transitory computer-readable medium storing thereon sequences of computer-executable instructions for detecting proximity to a computer rack enclosure, the sequences of computer-executable instructions including instructions that instruct at least one processor to detecting proximity to a rack enclosure (as explained in response to claim 1 above).
	
To claim 22, Nichani, Uno and Cofer teach a method of detecting proximity to a computer rack enclosure (as explained in response to claim 1 above).



To claims 2, 15 and 23, Nichani, Uno and Cofer teach claims 1, 14 and 22.
Nichani teach wherein the corrected boundary mask image is processed to form a regular tessellation (column 7 lines 28-39, column 14 lines 10-23, column 18 lines 40-62, column 21 lines 24-46, blobs are formed by segmentation, term such as regular holds no definition or clarification).

To claims 3, 16 and 23, Nichani, Uno and Cofer teach claims 1, 14 and 22.
Nichani teach wherein the corrected boundary mask image is processed to form a semi-regular tessellation (column 21 lines 24-46, blobs correspond to marking tape, which obviously makes blob shape customizable into regular, semi-regular, or demi-regular, when interpreting regular in describing shape).

To claims 4, 17 and 23, Nichani, Uno and Cofer teach claims 1, 14 and 22.
NIchani teach wherein the corrected boundary mask image is processed to form a demi-regular tessellation (column 21 lines 24-46, blobs correspond to marking tape, which obviously makes blob shape customizable into regular, semi-regular, or demi-regular, when interpreting regular in describing shape).

To claims 5 and 18, Nichani, Uno and Cofer teach claims 1 and 14.
Nichani teach wherein the corrected boundary mask image is processed to form a segmented image (Fig. 7, column 18 lines 40-62).

To claims 6, 19 and 24, Nichani, Uno and Cofer teach claims 1, 14 and 22.
Nichani teach wherein a boundary marker is dynamically shifted in time (column 10 lines 37-57, automatic setup routine may be quickly easily repeated to correct any offset errors, wherein a boundary marker may obviously be shifted in time; moreover, boundary marker may well be changed manually in time as well).

To claims 7 and 20, Nichani, Uno and Cofer teach claims 1 and 14.
Nichani teach wherein a boundary marker comprises one of adhesive tape, infra-red reflective tape, paint, or laser markers (column 19 lines 12-28).

To claims 8, 21 and 25, Nichani, Uno and Cofer teach claims 1, 14 and 22.
Nichani wherein a boundary marker comprises removable objects (column 19 lines 12-28, striped adhesive tape is removable object).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        June 8, 2022